Citation Nr: 0208582	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  98-13 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran has presented 
testimony before hearing officers and the undersigned Member 
of the Board at several hearings at the RO.

The Board observes that the issue denied in the July 1998 
rating decision was whether new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for degenerative disc disease of the lumbar spine 
following a July 1994 Board decision.  Prior to certification 
of the case to the Board, the RO, in a November 1998 
supplemental statement of the case, determined that new and 
material evidence had been submitted and reopened the claim.  
The RO then denied service connection for degenerative disc 
disease of the lumbar spine.  The Board is under a legal duty 
in such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In the 
instant case, the Board agreed with the RO's decision to 
reopen the claim.  In April 2000, the Board found that the 
case was well grounded and remanded the case for additional 
development.  

The attorney who has represented the veteran during the 
course of his appeal is no longer authorized to represent 
claimants before VA.  The RO advised the veteran of this in 
October 2001 and provided him with the opportunity to obtain 
other representation.  There is no documentation of record 
that the veteran has selected another representative.


FINDING OF FACT

The veteran's current back disability is not related to any 
disease or injury incurred during active military service.



CONCLUSION OF LAW

A back disability to include degenerative disc disease of the 
lumbar spine was not incurred in or aggravated by service and 
any arthritis of the back may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a back 
disorder.  He contends that he injured his back in service 
and continued to experience back pain and problems after 
service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent or more during the first 
year after the veteran's final separation from service 
pursuant to 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  



Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

Service medical records disclose that the veteran was seen in 
service for complaints of back pain.  Diagnoses included mild 
latissimus dorsi strain and contusions of the back after a 
fall.  X-rays of the lumbar spine were negative.  The 
veteran's March 1969 separation examination revealed a normal 
spine and musculoskeletal system and there was no history of 
injury or complaints of the spine reported. 

Private medical records from May 1972 to April 1986 show that 
the veteran was seen for low back sprain in 1972 and 
headaches due to arm and back pain in 1974.  

An April 1987 VA Medical Center (VAMC) hospital summary and 
surgical report note a 4 to 5 month history of left lower 
extremity pain, progressive and relentless in nature.  The 
veteran underwent a hemilaminectomy and diskectomy at L5-S1 
with a foraminotomy and exploration of the left L5 nerve 
root.  The diagnosis was herniated disc at L5-S1.

Private medical records dated from April 1987 to October 1987 
show that the veteran slipped and fell at a store in 
September 1987 and suffered a contusion to his lumbar spine.  
These records indicated that the veteran also had a cervical 
laminectomy in July 1987.  An October 1987 private hospital 
report discloses that the veteran reported a history of low 
back and hip pain since March 1987 which came on gradually 
without associated trauma.  The veteran underwent an excision 
of L5-S1 disc and foraminotomy of the S1 nerve root.  The 
diagnosis was recurrent disc herniation at L5-S1.



VA examinations in April 1989 and April 1991 note the 
veteran's previous lumbar surgeries.  Diagnoses include 
postoperative degenerative disc disease, low back pain, and 
status post laminectomy.  VA medical records from 1989 to 
July 1999 show complaints of low back and lumbar pain with 
diagnoses included lumbar pain and failed back status post 
lumbar surgeries.

In a November 1998 letter, Dr. Gilbert C. Evans, a general 
practitioner, noted that the veteran's history of back 
complaints during service in 1967, and that the veteran had 
back surgery twice in 1986.  Dr. Evans opined that it was "a 
reasonable medical certainty" that the veteran's current 
back condition was a natural consequence of an original 
injury that occurred during service.

In a September 2001 VA orthopedic spine examination report, 
the examiner reviewed the veteran's entire claims file and 
noted the treatment for back strain and contusions during 
service in 1967, private treatment for lumbar sprain in 1972, 
the two lumbar surgeries in 1987, the veteran's VA treatment 
record from 1989 to present, and Dr. Evan's November 1998 
letter.  The examiner also noted that the veteran's work 
history included construction until 1985 and the grocery 
business until 1987.   Following examination of the veteran, 
the impression of the examiner included multiple left L5-S1 
remote surgical procedures, left S1 lumbar radiculitis and 
radiculopathy, scarring of the left L5-S1 nerve root, and L4-
5 discopathy.  The VA examiner opined that he could not find 
enough continuity or "clearcut" medical evidence to 
establish the presence of the veteran's current back disorder 
or a prolonged back disorder during military service or 
within the first year of such service.  Additionally, the VA 
examiner stated that the information submitted by attending 
physicians suggested that the date of onset of the veteran's 
current low back disorder occurred after the incident and 
trauma in September 1987.  The examiner opined that he did 
not believe that the current pathological process was the 
result of symptoms and manifestations identified in service 
and that he could not establish a medical possibility of 
such.  

The veteran has submitted several statements and testified at 
numerous hearings that he injured his back in service, 
continued to experience back problems thereafter, and that it 
was his belief that his current back disorder began in 
service.  The Board has considered the veteran's statements 
and testimony.  However, the veteran is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

In summary, although the service medical records indicate 
that the veteran complained of back pain during service in 
1967, but at his 1969 separation examination, the clinical 
evaluation of the spine was normal.  Based on this evidence, 
it appears that any back disorder the veteran had in service 
was acute and transitory, and resolved therein without 
chronic identifiable residual disability.  

Furthermore, although the veteran was treated for back sprain 
in 1972 and underwent two surgical procedures on his lumbar 
spine in 1987, the Board notes that the medical records 
subsequent to service do not contain any report a history of 
injury to the veteran's back during service until his initial 
claim in May 1991.  At that time, the veteran reported that 
he sustained an injury to his back in service and was placed 
in traction for approximately 17 days.  However, the 
veteran's service medical records, which show that the 
veteran complained of back pain in March 1967, was provided a 
heat lamp for a short period of time, and was treated with 
sling for contusions of the back after a fall in May 1967, do 
not support the history provided by the veteran.  In fact, in 
several documents and medical records prior to 1991, the 
veteran, his VA physicians, and his private physicians 
indicate that the initial back problems began in late 1986 
and early 1987 and continued following the veteran's fall in 
September 1987.  Moreover, the diagnoses note degenerative 
disc disease and failed back, status post the 1987 surgeries 
and postoperatively.  

Finally, in weighing the private November 1998 opinion by Dr. 
Evans and the September 2001 VA orthopedic spine examination 
opinion, the Board finds the September 2001 VA medical 
opinion to be more persuasive.  While the 1998 opinion lists 
the dates of the veteran's specific back treatment during 
service 


indicating that the service medical records were reviewed, 
there is no indication that Dr. Evans reviewed the private 
and VA medical records from 1987 to present.  Specifically, 
Dr. Evans indicates that the veteran had back surgery two 
times in 1986; however, the records show that the back 
surgeries took place in 1987.  Moreover, Dr. Evans does not 
list the injuries or complaints leading to these surgeries, 
nor does he list the specific back surgeries performed.  
Finally, it does not appear that Dr. Evans actually examined 
the veteran.  In contrast, the VA physician while noting the 
veteran's treatment for his back in service, also noted, with 
particularity, the events and complaints leading to the 
veteran's two surgical procedures to his lumbar spine in 
1987.  Moreover, the VA physician examined and interviewed 
the veteran.  Based on this information, the VA physician 
provided an opinion that the veteran's current back 
disability was not related to service.  Accordingly, the 
Board finds the longitudinal review of the record by the VA 
physician to be more probative.   

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against a 
finding that the veteran's current back disorder began during 
service or that any form of arthritis of the back developed 
within one year after service.  Therefore, the claim for 
service connection is denied.

VCAA
 
The Board notes that there was a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001); see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the Board concludes that 
the veteran has been informed of the applicable laws and 
regulations, the evidence needed to substantiate his claim, 
VA's notification requirements by a statement of the case, 
supplemental statements of the case, and the Board remand.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records, his VA clinical records, and private medical 
records.  Moreover, the veteran appeared at several hearings 
before hearing officers and the undersigned Member of the 
Board and presented testimony at the RO.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist, and 
that under the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).   


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

